EXHIBIT 10.1

 

Blacksands Petroleum-Texas, LLC

 

800 Bering, Suite 250 Houston, Texas 70577

Main no. 713.554.4491 Fax no. 713.583.1617

--------------------------------------------------------------------------------

 

July 9, 2014

 

Adwar Drilling Fund II, L.P.

c/o Adwar Drilling Partners, LLC3753 Howard Hughes Pkwy., Second Floor Suite 314

Las Vegas, Nevada89169

 

Re:

Amendment 2 toDevelopment Agreement (defined below)

ApClark Field Project
Borden County, Texas

 

Gentlemen:

 

This letter, to be effective as of March 31, 2014, constitutes the second
amendment (“DA Amendment 2”) to that certain Development Agreement, dated
September 3, 2013 (“Development Agreement”),by and among (i) Blacksands
Petroleum-Texas, LLC, a Texas Limited Liability Company (“Blacksands”), (ii) NRG
Assets Management, LLC, a Texas Limited Liability Company (“NRG”), and (iii)
Adwar Drilling Fund II, L.P., a Nevada Limited Partnership (“Participant”).
Blacksands, NRG and Participant may each be referred to herein as a “Party” or,
collectively, as the “Parties”. Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Development Agreement.

 

RECITALS

 

A. Pursuant to the Development Agreement, Participantagreed to participate in
the drilling and operation by NRG of four Development Wells (“Development
Wells”) located on the Oil, Gas and Mineral Lease(s) covering the lands
delineated in the Development Agreement on Exhibit “A”, which wells consisted of
(i) the Livestock Well No. 7-2, (ii) the Livestock Well No. 18-2, (iii) the BVR
Well No. 5-1, and (iv) the Clark Well No. 3-1.

 

B. The Parties acknowledge that, at the time the Development Agreement was
entered into, ApClark LLC, a Delaware limited liability company (“APC”), and not
Blacksands, owned or was otherwise the beneficial owner of the interests in the
wells conveyed or to be conveyed to Participant under the Development Agreement
(the “Adwar Interests”).

 

C. The Parties desire to amend the Development Agreement to recognize APC’s
conveyance of the Adwar Interests and to make APC a signatory to the Development
Agreement.

 

D. Adwar desires to reduce the number of Development Wells in which it
participates under the Development Agreement to three, with Adwar acquiring a
participation interest only in (i) the Livestock Well No. 7-2, (ii) the
Livestock Well No. 18-2, and (iii) the BVR Well No. 5-1.

 

 
1


--------------------------------------------------------------------------------




 

E. The Parties desire to amend the Development Agreement to reflect that the
Adwar Interests shall apply only to the Livestock Well No. 7-2, the Livestock
Well No. 18-2, and the BVR Well No. 5-1, and that the Adwar Interests shall not
apply to the Clark Well No. 3-1.

 

F. The Parties desire to acknowledge the appointment of PIE Operating, LLC as
the Operator for Livestock Well No. 7-2, Livestock Well No. 18-2, and the BVR
Well No. 5-1.

 

G. In consideration of the foregoing and of the covenants and agreements
hereinafter set forth, it is hereby agreed by and among the Parties that the
Development Agreement shall be amended as follows:

 

AMENDMENTS

 

1. The Preambleto the Development Agreement is hereby deleted in its entirety
and the following new Preamble to the Development Agreement is substituted in
its place and stead, in the same manner as if the said new Preamble to the
Development Agreement had been originally incorporated into the Development
Agreement:

 

“This Development Agreement and the Exhibits attached hereto (“Development
Agreement”) constitute the Development Agreement between Blacksands
Petroleum-Texas, LLC a Texas Limited Liability Company (“Blacksands”), NRG
Assets Management, LLC, a Texas Limited Liability Company (“NRG”), ApClark, LLC,
a Delaware Limited Liability Company (“APC”), and Adwar Drilling Fund II, L.P.,
a Nevada Limited Partnership (“Participant”) regarding Participant participating
in the drilling and operating by PIE Operating, LLC of threedevelopment wells
located on the Oil, Gas and Mineral Lease(s) covering the lands delineated on
Exhibit “A”, attached hereto and located in Borden County, Texas (“ApClark
Project” or the “Property”). Blacksands, NRG, APC and Participant are sometimes
hereinafter collectively referred to as the “Parties” and singularly as a
“Party.”

 

2. All references to “Blacksands” in the Development Agreement shall be deemed
to refer to APC, and not Blacksands.

 

3. Article I of the Development Agreement is hereby deleted in its entirety and
the following new Article I of the Development Agreement is substituted in its
place and stead, in the same manner as if the said new Article I of the
Development Agreement had been originally incorporated into the Development
Agreement:

 

“Participant desires to acquire from APC an undivided working interest in and to
the Livestock Well No. 7-2, the Livestock Well No. 18-2, and the BVR Well No.
5-1 (collectively referred to as the “Development Wells”), insofar as to the
wellbores and production therefrom and Participant’s proportionate undivided
leasehold working interest as set out herein for the Livestock Well No. 7-2,
Livestock Well No. 18-2, and the BVR Well No. 5-1 in return for its (i) Upfront
Monies set out in Article II below, and (ii) participation in the drilling of
the Development Well(s) under the terms set out in Article IV below.”

 

4. All references to and provisions pertaining to the Clark Well No. 3-1 shall
be excised from the Development Agreement for all intents and purposes, such
that the Development Agreement (and the Adwar Interests) shall pertain solely to
the Livestock Well No. 7-2, the Livestock Well No. 18-2 and the BVR Well No.
5-1.

 

 
2


--------------------------------------------------------------------------------




 

5. The Parties acknowledge the receipt by APC from Adwar of $630,000.00 under
the Development Agreement. The Parties hereby agree that $10,000.00 of such
monies shall be designated as “Upfront Monies” paid with respect to the
Livestock Well No. 7-2, $10,000.00 shall be designated as “Upfront Monies” paid
with respect to the Livestock Well No. 18-2, and $10,000.00 shall be designated
as “Upfront Monies” paid with respect to the BVR Well No. 5-1. The Parties
further agree that the remaining $600,000.00 of the monies already received by
APC from Adwar shall be credited to Adwar’s earned working interest in the
Development Wells as follows: (i) $200,000.00 shall be credited to Adwar’s
earned working interest in the Livestock Well No. 7-2, (ii) $200,000.00 shall be
credited to Adwar’s earned working interest in the Livestock Well No. 18-2, and
(iii) $200,000.00 shall be credited to Adwar’s earned working interest in the
BVR Well No. 5-1. In order to recognized the above transactions, Article II of
the Development Agreement is hereby deleted in its entirety and the following
new Article II of the Development Agreement is substituted in its place and
stead, in the same manner as if the said new Article II of the Development
Agreement had been originally incorporated into the Development Agreement:

 

“Upfront Monies” is defined as the costs and expenses set out below:

 

Development Well(s), per well:

 

Participant

  Participant  

Working Interest

  Upfront Monies  

 

 

 

≈ 6.4%

 

$

10,000.00

 

 

 

 

Participant’s Total Est. Upfront Monies per well

$

10,000.00

  

Participantshall acquire an undivided working interest in and to the Livestock
Well No. 7-2, Livestock Well No. 18-2, and BVR Well No. 5-1 Development Wells,
insofar as to the wellbores and production therefrom and a proportionate
undivided leasehold working interest. As to each Development Well, the undivided
working interest to which Participant shall be entitled shall be equal to
seventy-five percent (75%) of the quotient derived by dividing (a) the
difference of the actual total amount of funds invested by Participant in such
Development Well minus the Upfront Monies, and (b) the actual amounts spent to
complete such Development Well. The Parties estimate that Participant shall be
entitled to a 6.402272% undivided leasehold working interest (with an associated
4.801704% of 8/8th net revenue interest) in and to (i) the Livestock Well No.
7-2, production therefrom and 80 gross acres around said well, (ii) the
Livestock Well No. 18-2, production therefrom and 80 gross acres around said
well, and (iii) the BVR Well No. 5-1 production therefrom and 80 gross acres
around said well. If drilling costs are less than $2.3M for any Development
Well, (A) any excess funds will be returned to Participant, or (B) Participant’s
interest in such Development Well shall be increased proportionately, at the
election of Participant. If drilling costs are greater than $2.3M for any
Development Well, Participant’s Working Interest will be reduced
proportionately.

 

 
3


--------------------------------------------------------------------------------




 

6. Each of Exhibit E, and Exhibit I to the Development Agreement is hereby
deleted in its entirety.

 

7. Exhibit G to the Development Agreement is hereby deleted in its entirety and
the new Exhibit G to the Development Agreement attached hereto is substituted in
its place and stead, in the same manner as if the said new Exhibit G to the
Development Agreement had been originally incorporated into the Development
Agreement.

 

8. Exhibit H to the Development Agreement is hereby deleted in its entirety and
the new Exhibit H to the Development Agreement attached hereto is substituted in
its place and stead, in the same manner as if the said new Exhibit H to the
Development Agreement had been originally incorporated into the Development
Agreement.

 

9. Exhibit J to the Development Agreement is hereby deleted in its entirety and
the new Exhibit J to the Development Agreement attached hereto is substituted in
its place and stead, in the same manner as if the said new Exhibit J to the
Development Agreement had been originally incorporated into the Development
Agreement.

 

10. Exhibit K to the Development Agreement is hereby deleted in its entirety and
the new Exhibit K to the Development Agreement attached hereto is substituted in
its place and stead, in the same manner as if the said new Exhibit K to the
Development Agreement had been originally incorporated into the Development
Agreement.

 

11. The Parties acknowledge that PIE Operating, LLC has, effective March17,
2014, obtained the exclusive appointment as operator for the Livestock Well No.
7-2, Livestock Well No. 18-2, and BVR Well No. 5-1 Development Wells. The
Parties hereby approve the appointment of PIE Operating, LLC as the operator for
the Livestock Well No. 7-2, the Livestock Well No. 18-2, and BVR Well No. 5-1
and agree that PIE Operating, LLC shall not be replaced as the operator under
this or any other agreement without the prior written approval of Participant
and APC.

 

12. The Parties agree that any and all other provisions of the Development
Agreement that are inconsistent with this DA Amendment 2 shall be deemed amended
to the extent (and only to the extent) necessary to conform such provisions to
the intent of the Parties as evidenced by this DA Amendment 2.

 

13. Adwar acknowledges that the amendments to the Development Agreement and the
reduction in number of the Development Wells evidenced hereby are by mutual
agreement of the Parties and that Adwar has conducted any and all due diligence
it has deemed necessary or proper with respect to the amendments and
transactions evidenced hereby. Adwar agrees to indemnify, defend and hold
harmless the other Parties and each of their affiliates, directors, officers,
managers, members, partners, shareholders, employees, agents, consultants,
advisers and representatives from and against any and all Losses that arise from
or relate to this DA Amendment 2, and the reduction in number of the Development
Wells from four to three. For purposes of this Section 8, “Losses” shall mean
any liabilities, damage, losses, claims, causes of action, payments, charges,
judgments, assessments, penalties, fines, awards, settlements, diminutions in
value, liens, deficiencies, costs and expenses (including reasonable attorneys’
fees and expenses).

 

14. Except as previously amended and as further amended hereby, the Development
Agreement shall remain in full force and affect.

 

 
4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this instrument is executed effective as of the date first
written above.

 

 

Blacksands:

NRG:

 

 

Blacksands Petroleum-Texas, LLC

NRG Assets Management, LLC

                Name:     Name:   Title:     Title:   Date: Date:     APC:
Participant:     ApClark, LLC Adwar Drilling Fund II, L.P.

By: Adwar Drilling Partners, LLC

Its: General Partner

      Name: By its Managing Member Calmerica Resource Development, Inc. Title:
By: Anthony N. DeMint, President Date: Date: July 9, 2014

 

 
5


--------------------------------------------------------------------------------




 

EXHIBIT “G”

 

Attached to and made a part of the Development Agreement dated September 3, 2013

between Blacksands TX, NRG and Adwar Drilling Fund II, L.P.

 

A U T H O R I Z A T I O N - F O R - E X P E N D I T U R E

Drill & Complete

 

Original AFE No.     Date: June 5, 2013      

Supplemental No.

   

Well Type:

Development

     

Revision No.

   

Working Interest

100.00%

           

Footage rate

               

 

         

Lease/Well Name: Livestock 18-2

   

New Well:

x

 

Re-Entry:

 

Location: Borden County, TX

   

County/Parish:

Borden

     

Field/Prospect: Apclark Field

   

State:

Texas

     

Objective For:

  Spraberry

Proposed TD:

9,300 ft

     

Other Potential Formation:

 

Strawn, Cline, Mississippi

Acres in Lease

640

     

 

INTANGIBLE COSTS      

BCP

 

ACP

 

COMPLETION

IDC

ICC

               

9207

9307

 

Permit/Survey/Damages

 

$6,000

       

9222

9322

 

Land & Legal

 

$10,000

       

9211

9311

 

Location & Road, Build & Restore

 

$185,000

     

$5,000

9202

9301

 

Contract Drilling - Day Work Day Rate: $12,500.00

     

$75,000

   

9203

   

Contract Drilling - Turnkey

           

9204

   

Footage: 9300' @ $36.36/Ft

 

$338,148

 

$6,400

     

9301

 

Completion Rig  Day Rate: $3,750.00

         

$22,500

9245

9302

 

Mob / Demob

           

9209

9309

 

Mud & Chemical

 

$75,000

 

$85,000

 

$20,000

9224

9324

 

Fuel

     

$2,500

   

9209

9309

 

Water / Water Well

 

$30,000

 

$20,000

 

$10,000

9219

9319

 

Bits

           

9204

   

Directional Services

           

9208

9308

 

Cement & Cement Services

 

$35,000

 

$40,000

   

9218

9318

 

Casing Crew, Tongs & Tools

     

$10,000

 

$10,000

9218

   

Mud Log

 

$10,000

       

9213

   

Open Hole Logs

 

$25,000

       

9216

   

Coring & Formation Testing

           

9213

9329

 

Cased Hole Logs

     

$15,000

     

9329

 

Cased Hole Wireline, Perforating / CIBP / misc

         

$60,000

9214

9314

 

Fracture / Stimulation

         

$350,000

9212

9312

 

Rental Tools & Equipment

 

$5,000

 

$5,000

 

$5,000

9215

9315

 

Transportation

 

$10,500

 

$5,000

 

$10,000

9230

9330

 

Vacuum/Pump Truck

 

$5,000

 

$5,000

 

$5,000

9222

9322

 

Consulting Services

 

$29,400

 

$8,400

 

$6,600

9205

9305

 

Operating Overhead

 

$2,500

 

$100

 

$5,000

9231

9333

 

Co. Labor (Time, Exp. & Benefits)

 

$1,500

 

$1,500

 

$5,000

9221

9321

 

Welding, Roustabout Labor

 

$3,500

 

$3,500

 

$5,000

9216

9316

 

Special Services, Testing

 

$3,500

     

$5,000

9298

9398

 

P & A Costs

 

$40,000

 

-$40,000

   

9220

9320

 

Well / Well Control Insurance  $0.900 per foot

 

$8,370

       

9240

9340

 

Miscellaneous

 

$3,000

 

$1,000

 

$1,000

                         

Subtotal

 

$826,418

 

$243,400

 

$525,100

     

Contingencies 15.00%

 

$124,000

 

$37,000

 

$79,000

                   

TOTAL INTANGIBLE COSTS

 

$950,418

 

$280,400

 

$604,100

 

A U T H O R I Z A T I O N - F O R - E X P E N D I T U R E

Lease/Well Name: 0

Date: June 5, 2013

 

TANGIBLE COSTS

       

BCP

 

ACP

 

COMPLETION

 

TD&C

   

Size

Footage

$/foot

             

9401

 

Conductor Pipe:

16

100

$50.00

             

9401

 

Surface Casing

13 3/8"

250

$30.00

 

$7,500

         

9402

 

Intermediate Casing

8 5/8"

3,500

$22.00

 

$77,000

         

9402

 

Production Casing

5 1/2"

9,200

$11.00

     

$101,000

     

9403

 

Tubing:

2 3/8"

9,200

$4.00

         

$37,000

 

9419

 

Casing Equip. & Liner Hanger

   

$1,500

 

$4,000

     

9418

 

Valves & Fittings

   

$500

 

$1,000

 

$1,000

 

9404

 

Wellhead Equipment

     

$10,000

 

$10,000

 

9490

 

Misc. Equipment (includes Hook-up fittings & Dump Controls)

         

$3,000

 

9413

 

Downhole Equipment (Packer, XO, Nipple, Pups)

         

$25,000

 

9420

 

Meter & Meter Run (includes Tap)

         

$15,000

 

9410

 

Flowlines & Connections (includes ROW)

         

$20,000

 

9407

 

Tanks, (Walkways, Stairways, etc.)

           

$15,000

 

9409

 

Pumping Unit

           

$95,000

 

9409

 

Line Heater / Dehydration Unit

           

$5,000

 

9408

 

Separator / Heater-Treater

           

$10,000

 

9490

 

Installation Costs

           

$3,500

     

Subtotal

       

$86,500

 

$116,000

 

$239,500

     

Contingencies 15.00%

     

$13,000

 

$17,000

 

$36,000

                         

TOTAL TANGIBLE COSTS

       

$99,500

 

$133,000

 

$275,500

                         

TOTAL INTANGIBLE & TANGIBLE COSTS

       

$1,049,918

 

$413,400

 

$879,600

TOTAL WELL COSTS

               

$2,342,918

                         

It is recognized that the amounts herein are estimates only and approval of this
authorization shall extend to

   

the actual costs incurred in conducting the operation specified, whether more or
less than set out herein.

   

 

 
6


--------------------------------------------------------------------------------




 

EXHIBIT “H”

 

Attached to and made a part of the Development Agreement dated September 3, 2013

between BlacksandsTX, NRG and Adwar Drilling Fund II, L.P.

 

A U T H O R I Z A T I O N - F O R - E X P E N D I T U R E

Drill & Complete

 

Original AFE No.

Date:

June 5, 2013

 

Supplemental No.

Well Type:

Development

     

Revision No.

   

Working Interest:

100.00%

           

Footage rate

                           

Lease/Well Name: Livestock 7-2

New Well:

x

 

Re-Entry:

 

Location: Borden County, TX

   

County/Parish:

Borden

     

Field/Prospect: Apclark Field

   

State:

Texas

     

Objective For:

 

Spraberry

Proposed TD:

9,300 ft

     

Other Potential Formation:

 

Strawn, Cline, Mississippi

Acres in Lease

640

     

 

INTANGIBLE COSTS      

BCP

 

ACP

 

COMPLETION

IDC

ICC

               

9207

9307

 

Permit/Survey/Damages

 

$6,000

       

9222

9322

 

Land & Legal

 

$10,000

       

9211

9311

 

Location & Road, Build & Restore

 

$185,000

     

$5,000

9202

9301

 

Contract Drilling - Day Work Day Rate: $12,500.00

     

$75,000

   

9203

   

Contract Drilling - Turnkey

           

9204

   

Footage: 9300' @ $36.36/Ft

 

$338,148

 

$6,400

     

9301

 

Completion Rig  Day Rate: $3,750.00

         

$22,500

9245

9302

 

Mob / Demob

           

9209

9309

 

Mud & Chemical

 

$75,000

 

$85,000

 

$20,000

9224

9324

 

Fuel

     

$2,500

   

9209

9309

 

Water / Water Well

 

$30,000

 

$20,000

 

$10,000

9219

9319

 

Bits

           

9204

   

Directional Services

           

9208

9308

 

Cement & Cement Services

 

$35,000

 

$40,000

   

9218

9318

 

Casing Crew, Tongs & Tools

     

$10,000

 

$10,000

9218

   

Mud Log

 

$10,000

       

9213

   

Open Hole Logs

 

$25,000

       

9216

   

Coring & Formation Testing

           

9213

9329

 

Cased Hole Logs

     

$15,000

     

9329

 

Cased Hole Wireline, Perforating / CIBP / misc

         

$60,000

9214

9314

 

Fracture / Stimulation

         

$350,000

9212

9312

 

Rental Tools & Equipment

 

$5,000

 

$5,000

 

$5,000

9215

9315

 

Transportation

 

$10,500

 

$5,000

 

$10,000

9230

9330

 

Vacuum/Pump Truck

 

$5,000

 

$5,000

 

$5,000

9222

9322

 

Consulting Services

 

$29,400

 

$8,400

 

$6,600

9205

9305

 

Operating Overhead

 

$2,500

 

$100

 

$5,000

9231

9333

 

Co. Labor (Time, Exp. & Benefits)

 

$1,500

 

$1,500

 

$5,000

9221

9321

 

Welding, Roustabout Labor

 

$3,500

 

$3,500

 

$5,000

9216

9316

 

Special Services, Testing

 

$3,500

     

$5,000

9298

9398

 

P & A Costs

 

$40,000

 

-$40,000

   

9220

9320

 

Well / Well Control Insurance    $0.900 per foot

 

$8,370

       

9240

9340

 

Miscellaneous

 

$3,000

 

$1,000

 

$1,000

                         

Subtotal

 

$826,418

 

$243,400

 

$525,100

     

Contingencies 15.00%

 

$124,000

 

$37,000

 

$79,000

                   

TOTAL INTANGIBLE COSTS

 

$950,418

 

$280,400

 

$604,100

 

A U T H O R I Z A T I O N - F O R - E X P E N D I T U R E

 

Lease/Well Name: 0  

Date: June 5, 2013

 

TANGIBLE COSTS

            BCP   ACP   COMPLETION  

TD&C

   

Size

Footage

$/foot

             

9401

 

Conductor Pipe:

16

100

$50.00

             

9401

 

Surface Casing

13 3/8"

250

$30.00

 

$7,500

         

9402

 

Intermediate Casing

8 5/8"

3,500

$22.00

 

$77,000

         

9402

 

Production Casing

5 1/2"

9,200

$11.00

     

$101,000

     

9403

 

Tubing:

2 3/8"

9,200

$4.00

         

$37,000

 

9419

 

Casing Equip. & Liner Hanger

   

$1,500

 

$4,000

     

9418

 

Valves & Fittings

   

$500

 

$1,000

 

$1,000

 

9404

 

Wellhead Equipment

     

$10,000

 

$10,000

 

9490

 

Misc. Equipment (includes Hook-up fittings & Dump Controls

         

$3,000

 

9413

 

Downhole Equipment (Packer, XO, Nipple, Pups)

         

$25,000

 

9420

 

Meter & Meter Run (includes Tap)

         

$15,000

 

9410

 

Flowlines & Connections (includes ROW)

         

$20,000

 

9407

 

Tanks, (Walkways, Stairways, etc.)

         

$15,000

 

9409

 

Pumping Unit

           

$95,000

 

9409

 

Line Heater / Dehydration Unit

           

$5,000

 

9408

 

Separator / Heater-Treater

           

$10,000

 

9490

 

Installation Costs

           

$3,500

     

Subtotal

       

$86,500

 

$116,000

 

$239,500

     

Contingencies  15.00%

     

$13,000

 

$17,000

 

$36,000

                         

TOTAL TANGIBLE COSTS

       

$99,500

 

$133,000

 

$275,500

                         

TOTAL INTANGIBLE & TANGIBLE COSTS

       

$1,049,918

 

$413,400

 

$879,600

TOTAL WELL COSTS

               

$2,342,918

                         

It is recognized that the amounts herein are estimates only and approval of this
authorization shall extend to

   

the actual costs incurred in conducting the operation specified, whether more or
less than set out herein.

   

 

 
7


--------------------------------------------------------------------------------




 

EXHIBIT “J”

 

Attached to and made a part of the Development Agreement dated September 3, 2013

between BlacksandsTX, NRG and Adwar Drilling Fund II, L.P.

 

ASSIGNMENT

(Development Wells)

 

STATE OF TEXAS

 

 

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF BORDEN

 

 

THAT, ApClark, LLC, a Delaware limited liability company, whose address is 800
Bering, Suite 250, Houston, Texas 77057 (hereinafter referred to as “Assignor”),
for and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, does
herby bargain, sell, transfer, assign, set over and convey unto the Parties set
out on Exhibit “A”, the working interests and the net revenue interests
associated therewith, as set out next to the Parties’ names thereon (hereinafter
referred to as “Assignee”), in and to the well (API No: __________________)
located on those certain Oil, Gas and Mineral Leases, described in Exhibit “A”
(“the Leases”), attached hereto and made a part hereof for all purposes.

 

This Partial Assignment of Oil, Gas and Mineral Leases is made subject to the
terms and provisions herein and further subject to the following Development
Agreements and/or terms and conditions:

 

1.  That certain Development Agreement dated September 3, 2013 by and between
Blacksands Petroleum-Texas LLC, NRG Assets Management, LLC and Adwar Drilling
Fund II, L.P., as amended by that certain First Amendment to Development
Agreement, dated January 30, 2014, and that certain Second Amendment to
Development Agreement, dated effective as of March 31, 2014; and

 

2.  That certain Joint Operating Development Agreement dated September 3, 2013,
by and between NRG Assets Management, LLC, as Operator, and Adwar Drilling Fund
II, L.P., as Non-Operator, as amended; and

 

3.  Unless provided otherwise, all recording references in the Exhibits hereto
are to the official real property records of the county in which the Assigned
Interests are located; and

 

4.  This Assignment binds and inures to the benefit of Assignor and Assignee and
their respective successors and assigns; and

 

5.  This Assignment may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

 
8


--------------------------------------------------------------------------------




 

TO HAVE AND TO HOLD same unto Assignee, together with all and singular rights
and appurtenances thereto in any way belonging, unto Assignee, its successors
and assigns, forever and Assignor hereby binds itself, its heirs, successors and
assigns, to warrant and forever defend all and singular rights in the Leasesunto
Assignee, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through and under
Assignor, but not otherwise.

 

IN WITNESS HEREOF, this instrument is executed effective this ___________ day of
_________________, 201__, but made effective as of the first day of
_______________, 201__.

 

ASSIGNOR:

 

ApClark, LLC,

a Delaware limited liability company

 

___________________________

Name:

Title:

 

STATE OF ________________

COUNTY OF ______________

 

This instrument was acknowledged before me on the ___day of _____________, 2014,
by ____________, ____________, of ApClark, LLC, a Delawarelimited liability
company, on behalf of said company.

 

_____________________________

Notary Public, State of __________

 

 
9


--------------------------------------------------------------------------------




 

EXHIBIT “K”

 

Attached to and made a part of the Development Agreement dated September 3, 2013

between BlacksandsTX, NRG and Adwar Drilling Fund II, L.P.

 

JOA to be attached

 

 

10

--------------------------------------------------------------------------------

 